﻿

1. Mr. President,
on behalf of the Tanzanian delegation I offer you my
sincere congratulations on your unanimous election to and .
assumption of the high office of President of the General
Assembly. Your personal qualifications and experience
guarantee that you will guide the Assembly to a successful
conclusion. The Tanzanian delegation is glad to welcome
you, and pledges its co-operation in the smooth and
successful discharge of your responsibilities.
2. Allow me also to take this opportunity to pay a tribute
to your predecessor, Ambassador Mojsov of Yugoslavia, for
the distinguished service he gave this Organization as
President of the last General Assembly session and the three
special sessions over which he presided. We are both proud
of and indebted to him.
3. This year yet another nation was born, an important
event in the process of decolonization. The Tanzanian
delegation joins other members of the United Nations
General Assembly in rejoicing over the attainment of'
independence by Solomon Islands and in extending a warm
welcome to this one' hundred and fiftieth Member of the
United Nations.
4. I wish to pay a tribute to the Secretary-General,
Mr. Kurt Waldheim, for his succinct and penetrating survey
and analysis of developments in the period since the last
session which was contained in his report on the work of
the Organization. His statement provides a useful
starting-point for, an assessment of the international situation.
5. I wish to underscore in particular the timely warning of
increasing areas of frustration to which the world community
is daily subjected. We would like first to agree with



the Secretary-General that, in spite of the many frustrations experienced—and indeed because of them—we cannot afford to succumb to cynical pessimism, for our peoples want to live, and they aspire to the better life this Organization has promised them.
6.	Action to banish these frustrations can come if and when all concerned have woken up to the reality not only of the perilous precipice on which the very survival of .all mankind is delicately balanced but also of the general unhealthy physical and psychological conditions in which both poor and rich, powerful and weak, are being engulfed. The future is bright and secure either for all or for none.
7.	The international environment is at present most unfavourable for the development needs of the developing countries. The increasingly severe economic crisis—including widespread unemployment, galloping inflation, currency fluctuations, instability in commodity earnings, indebtedness and protectionist tendencies in international trade continues to place serious constraints on the development efforts of the developing countries. All evidence suggests that these problems are manifestations of the malfunctioning of the present international economic system and its inability to cope with the new realities of today's world of interdependence. These are structural problems which require structural solutions through the establishment of a New International Economic Order.
8.	Unfortunately, the urgency of the establishment of the New International Economic Order is not often felt by some developed countries because of their satisfaction with the inequitable world based on selfish and short-term interests, as can be clearly seen from the disappointing record of inconclusive negotiations on various aspects of international economic relations. Thus, although the international community has the capability of redressing world imbalances and inequalities and the prescriptions for such problems are known, lack of political will on the part of these few developed countries has prevented progress in various negotiations on the New International Economic Order.
9.	It is this lack of political will, for example, that is holding back progress in. the negotiations on both the individual commodity agreements and the common fund in "spite of general agreement on the integrated programme for commodities. The United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities has yet to be reconvened after having twice been suspended last year without reaching agreement on the basic elements of the fund. In the multilateral trade negotiations and in the negotiations on the reform of the international monetary system progress is also negligible because of increasing resistance to structural change. The 
conference of plenipotentiaries on the conversion of UNIDO into a specialized agency,  failed to adopt a constitution for UNIDO as a specialized agency because of opposition from some developed countries.
10.	What is more disappointing, however, is that even where general agreement has been reached, procedural arguments are applied as a pretext for inaction. The most recent example of these delaying tactics was manifested during the inconclusive sessions of the Committee of the Whole or the Committee Established under General Assembly Resolution 32/174. While the contents of that resolution, including the mandate of the Committee, were negotiated by all interested parties and adopted by the General Assembly by consensus, some developed countries have chosen to associate the mandate of the Committee with only one function, to the exclusion of the other three. We are told that the Committee should merely engage in periodic exchanges of views on the problems of the world economy without reaching formal agreements. These negative attitudes have led to the inability of the international community to agree even on the mandate of the body for continuing the North-South dialogue.
11.	The North-South dialogue can produce concrete results only if all parties are prepared to engage in genuine negotiations with the necessary political commitment to establish just and equitable economic relations among nations. The disappointing results of the negotiations taking place in various forum?, dearly demonstrate that certain developed countries are not yet prepared to part with the privilege derived from the present unjust system.
12.	The Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-VI)] recognizes the interrelationship between the prosperity of the developed countries and the growth and development of the developing countries and that the two can no longer be isolated. It also follows, therefore, that those who use political and economic barriers to delay or even prevent the establishment of the New International Economic Order are by their actions creating obstacles to growth and prosperity for all mankind. The international community will be justified in holding those people responsible for the lack of progress in the establishment of the New International Economic Order and for whatever consequences their actions may have on relations among nations and on the world community as a whole. In this respect it must be recognized that the tolerance of the masses of people condemned to the vicious circle of poverty and malnutrition has its own limitations.
13.	The struggle for the establishment of the New International Economic Order has been given new momentum by the conclusions and recommendations of the recently concluded United Nations Conference on Technical Cooperation among Developing Countries. My Government

believes that implementation of the Plan of Action adopted by that Conference,  which we hope will receive the unanimous support of this Assembly, would contribute significantly to our search for peace, justice and equality.
14.	We recognize that the primary objective of technical co-operation among developing countries is to promote the development of the developing countries on the basis of national and collective self-reliance and thereby improve the living standards of the peoples of the third world. But we also view technical co-operation among developing countries as one of the important instruments which should be applied in the process of restructuring the present international economic system, which has been not only the source of the sharp contrasts between the affluent countries of the North and the poor countries of the South but also a major obstacle to the development efforts of the developing countries. It is because of this interrelationship between national development efforts and the external environment which affects such efforts that we consider collective self-reliance and the establishment of the New International Economic Order to be complementary.
15.	If change in the economic relations of nations is a problem because it involves some form of sacrifice, the same cannot be said of the refusal of the developed countries to place the wealth from minerals of the sea-bed beyond the limits of national jurisdiction at the disposal of an international institution to help the developing countries. Yet even over that common heritage of mankind there rages in the current Third United Nations Conference on the Law of the Sea a desperate tug of war between the developed countries and the developing countries, because the developed countries will not give up the prospect of adding more wealth to their existing wealth, with almost total indifference to the plight of the millions of the destitute who make up the vast majority of the third world.
16.	The total liberation of our continent remains the overriding concern of Tanzania's external policy, and for this reason the deteriorating situation in southern Africa .has become an increasing preoccupation.
17.	There continue to exist two. paths to decolonization and the establishment of majority rule in southern Africa. The people there have' to take up arms and violently overthrow their oppressors in Zimbabwe, Namibia and South Africa, or, in the face of a disposition by the minority regime to agree to a transfer of power to the majority of the population, take the path of negotiated settlement. The two alternatives are not parallel and mutually exclusive; they may" in fact be complementary. We for our part have always pursued both.
18.	In Zimbabwe, the Anglo-American proposals  offered a framework for a negotiated settlement. The possibility of this was endorsed by the front-line States, the Organization of African Unity (OAU) and the United Nations, which later authorized the Secretary-General to appoint a Special Representative. At present these proposals are seriously eroded, for negotiations within their framework have been either haphazard or unprincipled. Our support for them was contingent on two prerequisites. The first is that Smith has to go. He cannot be a part of the solution of the problem. Rather, he has been the problem. The second is that his power structure—and especially his army of oppression—has to be dismantled and a new army of an independent Zimbabwe built with the freedom fighters of the Patriotic Front as its base.
19.	Smith's response to the Anglo-American proposals was the internal settlement of 3 March, which denied those two prerequisites. In view of the orchestrated drama of momentum, vacillation and indecision of the past few months, I wish to stress that those two prerequisites are the key to a successful negotiated settlement. We do not that the participation of any black leaders in an in settlement will bring about independence based on majority rule and in conditions of peace and stability.
20.	We support the unity of the Patriotic Front. We shall work for the consolidation of its unity on the diplomatic front and that of the armed struggle against Smith's minority regime.
21.	In Namibia, the illegal occupation regime of South Africa, after months of pretending reasonableness in negotiations for a settlement, has defied the five Western authors of their proposals.  It has also defied the United Nations, which endorsed both the proposals and their implementation programme.  Much is at stake here: the earnestness of the five, the seriousness of the international community, the word of the United Nations Security Council. The people of Namibia and of Africa see this as a test case.
22.	There is no room for equivocation. There is an incontrovertible logic to these negotiations. South Africa must either comply with the will of the international community over an area of international jurisdiction or be made to comply with this will. For our part, we believe that this Organization has more than deferred to South Africa's sensitivities, to the extent that they legitimately exist. This time has come to resort to all the provisions of the Charter, especially under Chapter VII, to demonstrate to South Africa that the will and conscience of the international community must prevail.
23.	Inside South Africa itself, racial tension continues to mount, and by now not even the white population could claim to enjoy mental or physical security. If at this stage in history anyone can still imagine that the blacks there will give up and resign themselves to the inferior status to which the white man has attempted to condemn them, it must be the result of total ignorance of the trend of historic events.
24.	The only choice before all of us is between supporting the anti-racist struggle, which is sure ultimately to succeed, on the one hand, and equivocating, which only amounts to lending support, albeit by default, to the doomed regimes, on the other. However, the implications of our choice, it must be stressed, are far-reaching, not only with regard to peace and human life in South Africa itself but with regard to international peace and security. Even to appear to side with the regime lends support to the continued existence of the racist regime and with it a protraction and spreading of bloodshed and suffering within the beyond South Africa itself. We cannot cease to call on the Western countries, in particular, to reconsider their relations with that neo-Nazi regime.
25.	Beyond southern Africa, where undoubtedly colonialism and racism are in their most entrenched and ugly forms, there still exist a number of other countries and peoples suffering the indignities of colonialism. Tanzania's support for these peoples right to self-determination is equally firm, for the right of decolonized people to self-determination and independence is universal and must be respected as such. In this context, we reaffirm our support for, and solidarity with, the people of Western Sahara, under the leadership of Frente POLISARIO,  in their struggle for self-determination and independence and we pledge our unshakeable support to the Government and people of Belize in their legitimate struggle for self- determination and independence and the preservation of their territorial integrity.
26.	The Middle East situation continues to pose a serious threat to international peace and security. The continued occupation of Arab lands, the denial of the inalienable right of the Palestinian people to self-determination and the escalation of violence and civil strife in Lebanon, compounded by Israeli intervention there, have made the situation in the region even more explosive.
27.	In reaffirming our firm support for the just struggle of the Palestinian people, led by the Palestine Liberation Organization [PLO], for self-determination and the creation of an independent State, as well as our unequivocal support for the termination of the consequences of the 1967 war of aggression, we wish to underscore the fact that these two elements are prerequisites for a just and lasting settlement in fee Middle East. It remains our considered judgement that the key to the attainment of permanent peace and security in the Middle East lies both in the resolution of the real cause 'of the conflict, namely, the attainment by the Palestinian people of their legitimate national rights, and in the refusal to give any recognition to the enjoyment of the fruits of conquest.
28.	In the Mediterranean region, the problem of Cyprus has remained a source of anguish to us all, in spite of the serious efforts by the Secretary-General to help resolve it. Despite the setbacks that have so far always prevented movement towards a solution, we cannot afford to resign ourselves to total despondency, for in that problem principles of far-reaching implications are threatened, quite apart from the immediate threat to the sovereignty, territorial integrity and non-alignment of that country. Both communities have a stake in the defence of these principles and their nation. We cannot but hope that the two communities will finally come together for the unity, peace and prosperity of their nation.

29.	In the Far East, no solution appears yet to be in sight for the Korean problem. The Korean people, of both the North and the South, want the reunification of their motherland and nation, peacefully and without foreign interference. Tanzania will continue to lend its support to these efforts.
30.	In May this year the United Nations General Assembly began a special session devoted entirely to the most critical problem threatening mankind: the existence and further production of stockpiles of nuclear arms and other weapons of mass destruction. Indeed, the tenth special session was a milestone in the dialogue on this problem. That session succeeded in drawing the special attention of the world to the peril of extinction that mankind faces and the critical choices the situation poses. But, beyond that, we are reluctant to attribute any substantive achievement to the special session.
31.	It is true that the special session was able to produce a Programme of Action [resolution S-10/2, chap. III]. But a Programme of Action is no substitute for concrete action. The true success of the special session will only be seen when and if actual disarmament starts. Previous experiences and the continued existence of the crisis demand that we do not yet congratulate ourselves.
32.	This has been a very eventful year in the United Nations' search for the resolution of many problems that bedevil our world. At the end of this year we shall be commemorating the thirtieth anniversary of the historic Universal Declaration of Human Rights. Yet, despite all these efforts aimed at the resolution of conflict and promotion of a better and safer world, the state of international affairs leaves a lot to be desired. Indeed, at no time has there been a greater need to intensify our collective efforts to try to put an end to the injustice and tyranny that continue to afflict millions of people. At no time has it been more compelling to put an end to the escalating arms race. Indeed, at no time has it been more urgent to strive for a new political, social and economic order. More than ever before we must persevere in the search for a world of nations in human equality, prosperity and solidarity: a world at peace.





















